Title: To Benjamin Franklin from José de Arriaga Brum da Silveyra and Other Consulship Seekers, 24 June 1783
From: Arriaga Brum da Silveyra, José de
To: Franklin, Benjamin


          Throughout the summer, Franklin continued to receive applications for
            American consulships from Portugal, Spain, Italy, France, and Germany. Their number is smaller than in the spring, when news of the preliminary
            peace had raised expectations of an immediate burst of commercial activity between
            Europe and the United States. The
            current applicants use the familiar strategies of highlighting their ideological
            affinity to the new republic, their port’s strategic importance to American commerce, or
            their previous service to the United States. Several also approach Franklin under the
            auspices of prominent figures in Paris.
          As an expression of his deep admiration for the American republic, José de Arriaga Brum
            da Silveyra, whose letter is printed below, offers the services of his son as American
            consul general in the Azores. Arriaga’s letter is forwarded by the Paris banker Jean
            Dupont père.
          Several applications arrive from the Mediterranean. Brothers Roch and François de
            Manescau recommend themselves as American consuls in Málaga on July 1. Málaga, being the
            premier port in the Mediterranean, is an ideal place for Americans to gather
            intelligence about the markets. As partners in the firm Joseph Manescau, Maury &
            Cie., they have already done business with American merchants since the return of peace;
            they now wish to become even more useful to the new republic. Though French, one of them
            speaks English fairly well, having spent several years in England. For more information,
            Franklin may consult either the French consul in Málaga, Monsieur Humbourg, or the Spanish ambassador to France, the conde
            de Aranda.
          On an unspecified day in July, the Loge du Patriotisme forwards an extract of a memoir
            by French merchant and fellow mason John Guy Gautier in Barcelona, who has asked them to
            forward it along with their recommendation. Gautier wishes to become the American consul
            in Barcelona. Monsieur Le Guay has
            promised to support his application to Congress, but Gautier believes that
            Franklin’s approval is necessary and hopes that this channel will be effective. The Loge
            assures Franklin that it has no other motive than the masonic injunction to do good. In
            a postscript, Nogaret (who wrote the letter) adds that if Franklin wants to respond, he
            can send his reply to Nogaret’s address, which he knows well.
          Tournachon, signing himself “Député de Lyon au conseil Royal de commerce,” writes from Paris on August 25 on behalf of Aimé
            Bonnaffons, a Lyon merchant residing in Genoa, where he is partner in the firm of Regny
            père & fils. Anticipating that the United States will soon appoint consuls in
            Mediterranean ports, Bonnaffons seeks the consulship in Genoa. Tournachon regrets that
            illness prevents him from discussing the matter with Franklin in person. He assures the
            American minister, however, that Bonnaffons is industrious, honest, very intelligent,
            and associated with an old firm that has always enjoyed the highest reputation. Since
            neither he nor Bonnaffons has the honor of being acquainted with Franklin, Tournachon
            puts his trust in Franklin’s reputation for fairness.
          From Naples on August 30 comes another application for the much-coveted prospective
            consulship there. Jean Vieusseux is a partner in the Neopolitan firm of Vieusseux,
            Reymond & Cie., renowned for its wealth and connections to the French ministry as
            well as the House of Bourbon. He has just received a
            long-awaited letter from the Paris banker Louis Julien, reassuring him that Franklin spoke encouragingly
            when the banker recommended Vieusseux as a consul a few months ago. Vieusseux now writes
            directly, presenting a catalog of potential objects of trade. The Kingdom of the Two
            Sicilies can offer silk, oil, wool, hemp, wood, wine, dried fruits, manna, tartar, and
            soda ash, which it would trade for American indigo, leather, and especially salt
            provisions. Once commercial relations are established, the United States will want to
            appoint a consul. Born in Geneva, Vieusseux was raised on republican principles and
            would be honored to serve a state that fought so gloriously and successfully for its
              liberty.
          A man whose name was known to Franklin, John Diot, writes from Morlaix on July 18. He
            summarizes his services to the American republic over the previous four years, ranging
            from outfitting privateers to helping destitute seamen upon their return from British
              prisons. These efforts, made at his
            own expense, now embolden him to request the position of vice-consul at Morlaix. He
            speaks and writes English fluently, having lived in Ireland, whereas the person
            currently serving as commercial agent
            does not speak English and is merely the representative of a man who fled town three
            years ago because of bankruptcy. Since the office of vice-consul is “plus honorifique
            que lucrative,” Diot hopes that it is obvious that he is not pursuing his own financial
            interests but only seeking new opportunities to be useful to America.
          Dominque-François Belletti sends his sixth and final entreaty for the American
            consulship in Trieste on September 15.
            He begins by announcing that Monsieur Bertrand, the French consul in Trieste, has promised to remind Franklin about him.
            Belletti also knows that Franklin promised Monsieur Le Roi that he would respond. He
            once again points to the substantial commerce with America that could flourish in
            Trieste and reiterates that he would gladly serve without pay. A duplicate of this
            letter, marked “Copie,” is at the Historical Society of
            Pennsylvania, where there is also an undated and unsigned letter of recommendation from
            Bertrand. He attests that Belletti, who wrote to Franklin three months ago, is one of
            the bestrespected merchants in Trieste: honest, intelligent, and experienced in all
            aspects of commerce.
          On September 2 Jean-Baptiste-Artur de Vermonnet, a French officer who had served for
            three years in the Continental Army, writes a letter in excellent English from
            Saint-Domingue, where he has been stranded with his wife and children ever since the
            ship carrying them back to France was forced into that port. He asks Franklin to
            intercede with Castries in support of his application for the position of French
            vice-consul in the United States, a country in which he “ardently desires to live.” He
            also encloses a letter that he had hoped to be able to deliver in person.
          Finally, from Germany comes a letter recommending an unnamed person as a commercial
            agent or chargé d’affaires. Colonel Charle de Qureille writes in German from Giessen in
            Hesse-Darmstadt on July 30. Inspired by the victorious American struggle on behalf of
            all mankind, he wants to help the new republic to increase its standing in Germany.
            Since Americans are unfamiliar with the principal commercial towns on the Rhine and Main
            rivers, which could supply the United States with products like linen, sailcloth, and
            yarn, Qureille’s friend could be of great assistance. He has served for 17 years as a
            local government official and has knowledge of politics, history, geography,
            mathematics, astronomy, and physics. Moreover, he has long been a fervent admirer of the
            American cause.
          
          
            Monsieur Franklin
            a Lisbonne Le 24 de Juin de 1783
          
          Le desir de pouvoir contribuer á lavantage d’une Republique, que par tant de faits
            eclatants á merite l’admiration de l’Univers m’a fait prendre la resulution de vouloir
            aussi temoigner ma singulièr’estime, en lui offrant mon fils Jose de Arriaga habitant
            dans lIsle de Fayal pour lui servir de Consul General dans les Assores, et pour l’aider
            a renouveller par cette voie l’ancien commerce, q’il y avai entre ces Isles et
            lAmerique.
          L’accuillement, que le Sieur Dupont a merité ches vous raport a celá, me rend tres sensiblement obligé, et encore que
            je suis icy occupé au Parlement de la Justice je fairai tous les oforts possibles pour
            que le dit mon fils se puisse acquitter de son devoir avec le zele, et efficace
            correspondants a l’honeur que lui plaira lui accorder, et en vous assurant l’haute
            consideration que j’ai pour vous je vous prie de me croire avec le plus profond respect
            Monsieur Votre tres Humble e tres Obeissant Serviteur
          
            Jose
              DE
              Arriaga Brum
              DA
              Silveyra
          
         
          Addressed: a Monsieur / Monsieur Dr.
            Franklin / Charge des affaires des Etats unis de / lAmerique a / Paris
        